Citation Nr: 1003104	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  09-06 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, including as secondary to the service-connected 
left shoulder rotator cuff tear with osteoarthritis (left 
shoulder disorder).

2.  Entitlement to service connection for a cervical spine 
disorder, including as secondary to the service-connected 
left shoulder shoulder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of lower 
jaw trauma.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of upper 
jaw trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
September 1955 to September 1959.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

As support for his claim, the Veteran testified at a hearing 
at the RO in June 2009, before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  

FINDINGS OF FACT

1.  The Veteran's lumber and cervical spine disabilities were 
not caused by his service- connected left shoulder disability 
or by his period of active duty service.

2.  An unappealed October 2001 rating decision denied service 
connection for lower and upper jaw disorders, because there 
was no competent evidence of in-service incurrence of any jaw 
or dental trauma.

3.  The additional evidence received since that October 2001 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate these claims, and does not 
raise a reasonable possibility of substantiating them.

CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine disability was not incurred or 
aggravated in service, and may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) and 
(b) (2009).  

2.  The Veteran's cervical spine disability was not incurred 
or aggravated in service, and may not be presumed to have 
been incurred in service, and is not proximately due to or 
the result of a service connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) and 
(b) (2009).  

3.  The October 2001 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2009).

4.  New and material evidence has not been received since 
that October 2001 decision to reopen the claims for service 
connection for residuals of upper and lower jaw trauma.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
October 2006.  This letter informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the October 2006 letter complied with Dingess 
by discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or greater 
significance, all VCAA notice sent was provided prior to the 
RO's initial unfavorable decision on the claim in December 
2006.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  See also Mayfield IV and Prickett, supra.  

In addition, with regards to new and material evidence - the 
threshold preliminary requirement for reopening the claim, 
the October 2006 VCAA notice letter is compliant with the 
recent U.S. Court of Appeals for Veterans Claims (Court) 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since 
this letter sufficiently explained the bases of the prior 
denial (i.e., the deficiencies in the evidence when the claim 
was previously considered).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran submitted private treatment records, 
personal statements, and personal hearing testimony.  The RO 
obtained his service treatment records (STRs), service 
personnel records (SPRs), VA treatment records, and arranged 
for a VA compensation examination in November 2006 for a 
medical nexus opinion concerning the nature and cause of his 
lumbar and cervical spine disorders - including, 
in particular, in terms of whether it is attributable to his 
military service or his service-connected left shoulder 
disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
is therefore satisfied that VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.

Moreover, the duty to provide a VA examination and opinion 
only applies to a claim to reopen a finally adjudicated 
decision if new and material evidence is presented or 
secured.  3.159(c)(4)(C)(iii).  Here, the Board is 
determining there is no new and material evidence to reopen 
the claim for residuals of trauma of the lower and upper jaw.  
Hence, there is no requirement to have the Veteran examined 
for a medical nexus opinion unless and until he first 
satisfies this preliminary requirement of presenting new and 
material evidence to reopen his claim.  The Board is 
therefore satisfied that the RO has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.  



II.  Analysis-Entitlement to Service Connection
 for Lumber and Cervical Spine Disorders 

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Certain chronic diseases such as degenerative joint disease 
(DJD) (i.e., arthritis) will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  So service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee, 34 
F.3d at 1043 (Fed. Cir. 1994).  

Further, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2008).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).  When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  
Thus, the Board will address service connection on both a 
direct and secondary basis in this appeal.

At the outset, the Veteran meets the preliminary requirement 
for any for any service-connection claim, that is, proof of 
the existence of a current disability. The November 2006 VA 
examination report, based upon X-ray testing, diagnosed the 
Veteran with degenerative joint disease (DJD) of both the 
cervical and lumbar spine.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  In the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).

The Board first considers direct service connection for the 
lumbar and cervical spine disorders (DJD), respectively.  
Unfortunately, his claims are deficient in a critical aspect, 
as there is no competent evidence of in-service incurrence of 
either lumbar or cervical spine disorders.  Specifically, the 
Veteran's STRs are completely unremarkable for any complaint, 
treatment, or diagnosis of any low back or neck disorder 
during service, providing compelling evidence against his 
claim.  His August 1959 separation examination was silent for 
any low back or neck disorders.  See Struck v. Brown, 9 Vet. 
App. 145 (1996).  And during the year following separation, 
there is also no indication that he manifested arthritis of 
the back or neck, let alone to a compensable degree.  This 
precludes presumptive service connection for arthritis.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  

In fact, the evidence shows that the Veteran was first 
diagnosed with low back and neck disorders many years after 
service.  It was not until 2006 that the Veteran was first 
diagnosed with DJD in the lumbar and cervical spine, nearly 
half a century (approximately 47 years) after his military 
service had ended in 1959.  The lengthy gap between service 
and the first documented evidence of arthritis in his lumbar 
and cervical spine provides highly probative evidence against 
his claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  

The Board also emphasizes that none of the medical records in 
the claims file includes a medical opinion that these 
conditions are somehow attributable to his military service.  
To the contrary, the November 2006 VA examiner instead 
attributed his degenerative problems of his lumbar and 
cervical spine to his age.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In any event, 
however, both the service and post-service treatment records 
provide compelling evidence against the possibility his 
lumbar and cervical spine DJD are related to service.

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Again, there is no history 
of complaint, treatment, or diagnosis of the Veteran's low 
back and neck disabilities either in service or for many 
years after.  

Regarding the question of secondary service connection, there 
is no medical evidence of a nexus (i.e., link) between the 
low back and neck disorders and the service-connected left 
shoulder disorder.  Velez, 11 Vet. App. at 158.  See also 
Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. 
West, 13 Vet. App. 237 (1999) (both indicating, like Velez, 
that competent medical nexus evidence is required to 
associate any given disorder with a service-connected 
disability).  In this regard, the November 2006 VA 
compensation examiner specifically discounted this notion, 
stating "the Veteran's back and neck condition is less 
likely than not secondary to service-connected left shoulder 
rotator cuff injury with osteoarthritis.  The Veteran's back 
and neck problems are degenerative in nature, which are more 
attributable to his age."

In addition to the medical evidence, the Board has also 
considered the Veteran's own lay statements in support of his 
claim, including testimony presented at his June 2009 
hearing.  While he may well believe that his current low back 
and neck disorders are attributable to his military service 
or to his service-connected left shoulder disorder, as a 
layman without medical expertise, he is not qualified to 
render a medical opinion concerning the causes of these 
current disorders.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  The Veteran is competent to comment on his 
symptoms, but not the cause.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 
3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  So while he is certainly competent to 
state that he has experienced back and neck pain in recent 
years, on the other hand, he is not also competent to 
attribute this pain to his left shoulder disability.  This 
requires medical opinion evidence.  

The Veteran testified that he has experienced neck pain for 
about the last 15-20 years and that lower back pain "comes 
and goes," which as mentioned, he is competent to offer as 
evidence.  Following separation, there are no records of 
treatment for either neck or low back pain until 
approximately 2005-2006, and degenerative disease changes do 
not appear to have been diagnosed until 2006.  So, while the 
history of back and neck pain is competent, his statements 
nonetheless lack credibility due to lack of corroboration by 
the record.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for lumbar and 
cervical spine disorders on either a direct, presumptive, or 
secondary basis.  So there is no reasonable doubt to resolve 
in the Veteran's favor, and these claims must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

III.  Whether New and Material Evidence 
Was Received to Reopen the Claim for 
Service Connection for Residuals of Lower 
and Upper Jaw Trauma

In September 2006, the Veteran petitioned to reopen his 
previously denied service connection claims for residuals of 
upper and lower jaw trauma.  

Although not binding upon the Board, the RO issued a recent 
rating decision which made a threshold preliminary 
determination of whether there was new and material evidence 
to reopen this previously denied claim.  In any event, the 
Board has jurisdictional responsibility to determine whether 
it is proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
defective vision claim before proceeding to readjudicate the 
underlying merits of the claim.  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.

When determining whether a claim should be reopened, the 
Board performs a two-step analysis.  The first step is to 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2008). New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only 
applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" once 
the claim is reopened and decided on the merits.  See, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Service connection for compensation purposes can only be 
established for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150 (2009), such as impairment of 
the mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  Compensation is available for loss 
of teeth only if due to loss of substance of the body of the 
maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 
(1998).  For loss of teeth, bone loss through trauma or 
disease such as to osteomyelitis must be shown for purposes 
of compensability.  The loss of the alveolar process as a 
result of periodontal disease is not considered disabling.  
See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.  

Parenthetically, in prior rating decisions, the Veteran 
already established service connection for VA outpatient 
dental treatment purposes.  See 38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. § 3.381(a), 17.161 (2009).  

The RO, in an October 2001 rating decision, initially denied 
service connection for residuals of lower and upper jaw 
trauma because there was no evidence that showed he incurred 
any dental trauma during service.  Specifically, the 
Veteran's dental records in service and other STRs failed to 
show that he sustained any trauma to his upper or lower jaw 
during service.  Although the service dental records showed 
that mandibular stay plates were inserted in order to replace 
missing teeth, there was no evidence that this was due to 
dental trauma.  The RO notified him of the October 2001 
decision and apprised him of his procedural and appellate 
rights, but he did not initiate an appeal.  Therefore, that 
decision is final and binding on him based on the evidence of 
the record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2009).  

The evidence at the time of this final October 2001 rating 
decision consisted of STRs, the April 2001 VA dental 
compensation examination report, and VA treatment records.  
The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since the last, 
final October 2001 rating decision.  The Veteran has since 
submitted VA and private treatment records, personal 
statements and hearing testimony, none of which are material 
to the central issue in this case.  The VA and private 
treatment records show recent orthopedic treatment, but do 
not pertain to his claimed residuals of jaw trauma.  

The Veteran testified at his June 2009 personal hearing that 
near the end of his military service, he was involved in a 
fight.  As a result, he allegedly lost several teeth and his 
cheek bones were crushed and then swelled up.  He added that 
over the years, his teeth became broken, chipped, and he lost 
more teeth, until he had to wear full dentures.  His personal 
statements as to in-service injury to the jaw have 
essentially been repetitive, and without any other evidence 
to substantiate his allegations, are simply insufficient to 
qualify as new and material evidence to reopen the claim or 
raise any reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The Board concludes there is no basis to reopen his claims 
for service connection, for residuals of lower or upper jaw 
trauma.  In this regard, there is still no competent medical 
evidence showing any indication of in-service incurrence of 
any trauma to the upper or lower part of the jaw, which was 
also previously lacking.  The Board emphasizes that the RO's 
final October 2001 decision already considered his available 
STRs in its determination on the merits that there was no 
incurrence of either lower or upper jaw trauma.  

Importantly, the Veteran submitted no additional service 
treatment records that could substantiate the possibility 
that he incurred any jaw or dental trauma during his period 
of active duty service, particularly in the manner he 
alleged.  There is also no other competent evidence that 
might otherwise substantiate incurrence of jaw trauma during 
service.  And without such crucial evidence, his petition to 
reopen service connection cannot succeed.

While all of the additional medical records and personal 
statements are "new" in the sense they did not exist at the 
time of the October 2001 rating decision, they are 
nonetheless immaterial to the central issue.  That is, these 
additional records fail to provide competent evidence that 
substantiates in-service incurrence of any trauma, either for 
the lower or upper jaw.  Therefore, none of the additional 
medical records and personal statements raises any reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In other words, the evidence is not material in 
that it does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim.  

In sum, none of the additional evidence since the prior final 
October 2001 decision addresses the elements of service 
connection that were missing.  Thus, there is no new and 
material evidence to reopen the claim and the petition must 
be denied.  See 38 C.F.R. § 3.156.  Furthermore, in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).



ORDER

Service connection for lumbar spine disorder is denied

Service connection for cervical spine disorder is denied.

As new and material evidence has not been received, the claim 
for service connection for residuals of lower jaw trauma is 
not reopened.  

As new and material evidence has not been received, the claim 
for service connection for residuals of upper jaw trauma is 
not reopened.  




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


